Name: 2007/142/EC: Commission Decision of 28 February 2007 establishing a Community Veterinary Emergency Team to assist the Commission in supporting Member States and third countries in veterinary matters relating to certain animal diseases
 Type: Decision
 Subject Matter: health;  cooperation policy;  economic geography;  agricultural activity;  labour market
 Date Published: 2007-08-24; 2007-03-01

 1.3.2007 EN Official Journal of the European Union L 62/27 COMMISSION DECISION of 28 February 2007 establishing a Community Veterinary Emergency Team to assist the Commission in supporting Member States and third countries in veterinary matters relating to certain animal diseases (2007/142/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) In the event of outbreaks of certain animal diseases or suspicion thereof, the Commission is required to provide assistance to the Member States and to third countries by means of highly experienced veterinary epidemiology expertise. Veterinary expertise availability has also been raised in the context of the Agriculture and Fisheries Council. (2) The prompt availability of sound technical expertise in the veterinary field is necessary for the Commission to be able to fulfil its tasks, notably in the event of major outbreaks of those animal diseases. (3) Expertise and support are more efficiently provided by a specialised team of experts, such as a Community Emergency Veterinary Team, whose Members make themselves available to the Commission on request. Such a team should be established and their role and tasks be defined. (4) For the Community Emergency Veterinary Team to be able to provide the Commission with the veterinary technical assistance required, its members may be sent to the Member States or third countries concerned. In that case the members should operate in cooperation with the competent authorities of the Member State or third country concerned. (5) The Community Emergency Veterinary Team should work, as appropriate, in close cooperation with other international expert groups, such as the European Centre for Disease Prevention and Control (ECDC), the World Organisation for Animal Health (OIE), the Food and Agriculture Organisation (FAO), and the World Health Organisation (WHO) in order to ensure that the available expertise are used in the most effective way, HAS DECIDED AS FOLLOWS: Article 1 1. A Community Veterinary Emergency Team composed of experts is created (the team) for veterinary technical assistance on control measures relating to the diseases subject to notification listed in Annex I to Council Directive 82/894/EEC (1) (the diseases). 2. Members of the team shall be designated from among experts in the field of veterinary epidemiology, virology, wildlife, management of eradication programmes, laboratory diagnostics, organisation of veterinary services and regulatory framework, risk communication, management and any other relevant field for animal disease control. Article 2 1. The team shall assist the Commission in technical veterinary matters relating to the animal disease control measures to be taken in the event of outbreaks of the diseases or suspicion thereof. Such assistance shall include in particular: (a) scientific, technical and managerial on-the-spot assistance as regards the surveillance, monitoring, control and eradication of the diseases, in close cooperation and collaboration with the competent authorities of the Member State or third country concerned by outbreaks of disease or suspicion thereof; (b) specific scientific advice on the suitable diagnostic methods and epidemiological investigations in coordination with the concerned Community Reference Laboratory as listed in Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (2) and with other reference laboratories, as appropriate; (c) specific assistance to ensure coordination among the veterinary services of the Member States and third countries and with the concerned Community Reference Laboratory as listed in Annex VII to Regulation (EC) No 882/2004 and other reference laboratories, as appropriate. 2. The Commission may publish on its website a summary report of the teams activities and any conclusion or working document from the teams activities. Article 3 1. Each year, not later than 1 June, and for the first time not later that 30 days from the date of publication of this Decision in the Official Journal of the European Union, Member States shall submit to the Commission the list of experts they propose for designation as members of the team for the following calendar year. On that occasion, Member States shall supply all the appropriate information on the professional profile and the field of expertise for each expert proposed. 2. The members of the team shall be appointed by the Commission from experts proposed by the Member States. Each year, not later than 1 November, the Commission shall inform the Member States in the framework of the Standing Committee on the Food Chain and Animal Health on the updated list of members of the team. The Commission shall publish on its website that updated list. The names of the members shall be collected, processed and published in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council (3). Members who are no longer able to contribute effectively to the teams activities or who resign or who do not respect the rules set out in Article 4 of this Decision or Article 287 of the Treaty establishing the European community may be replaced. Article 4 The team shall conform with the rules of procedure established by the Commission services on the basis of the standard rules of procedure for groups of experts. Those rules of procedures shall be published on the Commissions website. Article 5 The members of the team shall: (a) on request by the Commission, be available at any time at short notice; (b) not divulge information acquired as a result of the work of the team when they are informed that such information is confidential. Article 6 Members of the team shall be entitled to an indemnity for their participation in the teams on-the-spot activities and for serving as team leader or rapporteur on a specific mission question, as provided for in the Annex to this Decision. Reimbursement of travel and subsistence costs shall be paid by the Commission according to the rules for the reimbursement of travel, subsistence and other expenses for outside experts of the Experts Section, Office for the Administration and Settlement of Individual Entitlements of the European Commission. Done at Brussels, 28 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 378, 31.12.1982, p. 58. (2) OJ L 165, 30.4.2004, p. 1 as corrected by OJ L 191, 28.5.2004, p. 1. (3) OJ L 8, 12.1.2001, p. 1. ANNEX INDEMNITIES Members of the team shall be entitled to indemnities related to their participation in the activities of the team as follows: For participation in the on-the-spot activities of the team:  EUR 300 for each full day participation or EUR 150 for participation in a morning or afternoon or at an external meeting attended in connection with the work of the team. For acting as team leader or rapporteur for activities requiring not less than one day of work and with the prior written agreement of the Commission:  EUR 300.